UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-27507 AUXILIO, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 88-0350448 (I.R.S. Employer Identification No.) 26300 La Alameda, Suite 100 Mission Viejo, California92691 (Address of principal executive offices, zip code) (949) 614-0700 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o. Indicated by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated fileroSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined by Section 12b-2 of the Exchange Act). Yes o No þ. The number of shares of the issuer's common stock, $0.001 par value, outstanding as of May 14, 2012 was 19,545,309. AUXILIO, INC. FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1 Financial Statements: Condensed Consolidated Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011 (unaudited) 4 Condensed Consolidated Statement of Stockholders’ (Deficit) Equity for the Three Months Ended March 31, 2012 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosure about Market Risk 20 Item 4 Controls and Procedures 20 PART II - OTHER INFORMATION Item 1A Risk Factors 21 Item 6 Exhibits 21 Signatures 22 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS MARCH 31, 2012 DECEMBER 31, 2011 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Supplies Prepaid and other current assets Total current assets Property and equipment, net Deposits Loan acquisition costs Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Accrued compensation and benefits Deferred revenue Current portion of capital lease obligations Total current liabilities Long-term liabilities: Convertible notes payable, net of discount of $329,000 and $364,250 at March 31, 2012 and December 31, 2011, respectively Derivative warrant liability Derivative additional investment rights liability Capital lease obligations less current portion Total long-term liabilities Commitments and contingencies - - Stockholders' (deficit) equity: Common stock, par value at $0.001, 33,333,333 shares authorized, 19,449,783 and 19,449,783 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' (deficit) equity ) Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Revenues $ $ Cost of revenues Gross profit Operating expenses: Sales and marketing General and administrative expenses Total operating expenses Loss from operations ) ) Other income (expense): Interest expense ) ) Interest income Change in fair value of derivative liabilities ) - Total other income (expense) ) ) Loss before provision for income taxes ) ) Income tax expense Net loss $ ) $ ) Netloss per share: Basic $ ) $ ) Diluted $ ) $ ) Number of weighted average shares: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY THREE MONTHS ENDED MARCH 31, 2012 (UNAUDITED) Additional Total Common Stock Paid-in Accumulated Stockholders’ Shares Amount Capital Deficit Equity Balance at December 31, 2011 $ $ $ ) $ Stock compensation expense for options and warrants granted to employees and directors - - - Restricted stock granted for marketing services - - - Net loss - - - ) ) Balance at March 31, 2012 $ $ $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used for operating activities: Depreciation Stock compensation expense for warrants and options issued to employees and directors Fair value of restricted stock granted for marketing services - Change in fair value of derivative liabilities - Interest expense related to accretion of debt discount costs - Interest expense related to amortization of loan acquisition costs - Changes in operating assets and liabilities: Accounts receivable ) ) Supplies ) ) Prepaid and other current assets ) Deposits ) - Accounts payable and accrued expenses Accrued compensation and benefits ) Deferred revenue ) ) Net cash used for operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) - Net cash used for investing activities ) - Cash flows from financing activities: Payments on capital leases ) ) Net proceeds from issuance of common stock - - Net cash used for financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS(CONTINUED) (UNAUDITED) Three Months Ended March 31, Supplemental disclosure of cash flow information: Interest paid $ $ Income taxes paid $ $ Non-cash investing and financing activities: Property and equipment acquired through capital leases $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 7 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) 1.BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements of Auxilio, Inc. and its subsidiaries (the “Company”, “we”, “us” or “Auxilio”) have been prepared in accordance with generally accepted accounting principles of the United States of America (“GAAP”) for interim financial statements pursuant to the rules and regulations of the Securities and Exchange Commission.Accordingly, these financial statements do not include all of the information and notes required by GAAP for complete financial statements.These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2011, as filed with the Securities and Exchange Commission (“SEC”) on April 10, 2012. The unaudited condensed consolidated financial statements included herein reflect all adjustments (which include only normal, recurring adjustments) that are, in the opinion of management, necessary to state fairly our financial position and results of operations as of and for the periods presented.The results for such periods are not necessarily indicative of the results to be expected for the full year. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.As a result, actual results could differ from those estimates. For the three months ended March 31, 2012, our cash reserves combined with the cash generated from revenues was sufficient to cover its operating expenses. However, no assurances can be given that we can continue to generate sufficient revenues. We believe that the availability of funds from equity offerings and a a recently added accounts receivable line of credit, the growth of its customer base and cost containment efforts will enable us to generate positive operating cash flows and to continue our operations. The financial services industry and the U.S. economy as a whole have been experiencing a period of substantial turmoil and uncertainty characterized by unprecedented intervention by the United States federal government and the failure, bankruptcy, or sale of various financial and other institutions. The impact of these events on our business and the severity of the current economic crisis is uncertain. It is possible that the current crisis in the global credit markets, the financial services industry and the U.S. economy may adversely affect our business, vendors and prospects as well as our liquidity and financial condition.As a resultno assurances can be given as to our ability to increase its customer base and generate positive cash flows.Although we have been able to raise additional working capital through convertible note agreements and private placement offerings of its common stock, we may not be able to continue this practice in the future nor may we be able to obtain additional working capital through other debt or equity financings. In the event that sufficient capital cannot be obtained, we may be forced to significantly reduce operating expenses to a point that would be detrimental to our business operations and business development activities. These courses of action may be detrimental to our business prospects and result in material changes to its operations and financial position.In the event that any future financing should take the form of the sale of equity securities, the current equity holders may experience dilution of their investments. The accompanying financial statements include the accounts of Auxilio and its wholly owned subsidiaries.All intercompany balances and transactions have been eliminated. We have performed an evaluation of subsequent events through the date of filing these financial statements with the SEC. 2.RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS From time to time, new accounting pronouncements are issued by the FASB that we adopt as of the specified effective date. Unless otherwise discussed in these financial statements and notes or in our financial statements and notes included in our Annual Report on Form 10-K for the year ended December 31, 2011, we believe the impact of any other recently issued standards that are not yet effective are either not applicable to us at this time or will not have a material impact on our consolidated financial statements upon adoption. 3.OPTIONS AND WARRANTS Below is a summary of Auxilio stock option and warrant activity during the three month period ended March 31, 2012: 8 Table of Contents Options Shares Weighted Average Exercise Price Weighted Average Remaining Term in Years Aggregate Intrinsic Value Outstanding at December 31, 2011 $ Granted Exercised - - Cancelled ) Outstanding at March 31, 2012 $ $ Exercisable at March 31, 2012 $ $ Warrants Shares Weighted Average Exercise Price Weighted Average Remaining Term in Years Aggregate Intrinsic Value Outstanding at December 31, 2011 $ Granted - - Exercised - - Cancelled - - Outstanding at March 31, 2012 $ $ Exercisable at March 31, 2012 $ $ During the three months ended March 31, 2012, we granted a total of 391,500 options to its employees and directors to purchase shares of our common stock at an exercise price range of $0.76 to $1.39 per share. The exercise price equals the fair value of our stock on the grant date.The options have graded vesting annually over three years starting January 2012.The fair value of the options was determined using the Black-Scholes option-pricing model.The assumptions used to calculate the fair market value are as follows: (i) risk-free interest rate of 0.07 to 0.11%; (ii) estimated volatility of 73.70% to 82.48%; (iii) dividend yield of 0.0%; and (iv) expected life of the options of three years. In November 2008 we entered into a five year joint marketing agreement with Sodexo Operations, LLC, (“Sodexo”) to provide our document services to Sodexo’s healthcare customer base in the United States.Sodexo will invest in sales and marketing resources and assist us with marketing their document services to Sodexo’s US healthcare customer base of more than 1,600 hospitals.Under the terms of the agreement we expect to provide Sodexo with warrants to purchase up to two million shares of the Company’s common stock at a price of $1.50 per share.The first one hundred and fifty thousand warrants vested in June 2009. An additional 175,000 vested in July 2010 upon the signing of a new customer contract. The balance of the warrants will vest in increments of between 75,000 and 500,000 shares dependent on the size and number of the new customer contracts that we enter into as a direct result of this agreement. The expense associated with these performance based warrants will be recognized when they are earned. For the three months ended March 31, 2012 and 2011, stock-based compensation expense recognized in the statement of operations was as follows: Cost of revenues $ $ Sales and marketing General and administrative expenses Total stock based compensation expense $ $ 4.RESTRICTED STOCK On May11, 2011, we amended the joint marketing agreement with Sodexo.Under the revised agreement, Sodexo will provide additional sales and marketing resources and will expand the marketing effort directed towards existing or potential Sodexo hospital clients.The term of the agreement is extended to December31, 2014.Upon signing the amended agreement, we granted 200,000 shares of restricted stock to Sodexo.These shares vest as follows:66,667 immediately, 66,667 on May11, 2013 and 66,666 on May11, 2014.The immediately vested shares resulted in a charge to marketing expense of $54,667.The cost of the remaining shares will be recognized over the vesting periods using the current market price of the stock at each periodic reporting date.For the three months ended March31, 2012, the cost recognized for these unvested shares totaled $32,254.Sodexo will be granted additional restricted stock for new sales resulting from these efforts.Through March 31, 2012, no additional restricted stock has been granted to Sodexo. Under the amended joint marketing agreement Sodexo will also receive a quarterly commission based on actual revenues derived from these new accounts over the life of the contract along with an annual marketing fee based ontotal revenues received by the Company, excluding for certain existing accounts. For the three months ended March 31, 2012, commissions and marketing fees due to Sodexo totaled $54,681. 9 Table of Contents In January 2011, we entered into an independent contractor services agreement with a sales channel partner to provide us marketing services. In March 2012, this sales channel partner became fully vested in a grant of 85,526 restricted stock units provided for in the agreement. The cost recognized for the 85,526 restricted stock units was $102,631. 5.NET LOSS PER SHARE Basic net (loss) income per share is calculated using the weighted average number of shares of our common stock issued and outstanding during a certain period, and is calculated by dividing net (loss) income by the weighted average number of shares of our common stock issued and outstanding during such period. Diluted net income per share is calculated using the weighted average number of common and potentially dilutive common shares outstanding during the period, using the as-if converted method for secured convertible notes, and the treasury stock method for options and warrants. Diluted net loss per share does not include potentially dilutive securities because such inclusion in the computation would be anti-dilutive. The following table sets forth the computation of basic and diluted net loss per share: Three Months Ended March 31, Numerator: Net loss $ ) $ ) Denominator: Denominator for basic calculation weighted average shares Dilutive common stock equivalents: Options and warrants - - Denominator for diluted calculation weighted average shares Netloss per share: Basic net loss per share $ ) $ ) Diluted net loss per share $ ) $ ) 6.ACCOUNTS RECEIVABLE A summary as of March 31, 2012 is as follows: Trade receivable $ Customer advances ) Allowance for doubtful accounts - Total accounts receivable $ 10 Table of Contents 7.CONVERTIBLE NOTES PAYABLE Effective July 29, 2011, we closed on a private offering of secured convertible notes and warrants (“Units”) for gross proceeds of $1,850,000.Each of the Units consists of (i) a $5,000 secured convertible promissory note (each a “Note” and collectively “Notes”) and (ii) a warrant (each a “Warrant” and collectively “Warrants”) to purchase 1,000 shares of our Common Stock at $1.50 per share.The Notes mature July 29, 2014 and are secured by our tangible and intangible assets.The Notes accrue interest at a rate of eight percent (8%) per annum, compounded annually, and the interest on the outstanding balance of the Notes is payable no later than thirty (30) days following the close of each calendar quarter.The Notes are convertible into 1,850,000 shares of Common Stock.The Warrants expire April 29, 2016 and are exercisable to purchase up to 370,000 shares of our Common Stock. We additionally granted piggyback registration rights to the investors in this offering.Several members of our Board, including John Pace, Michael Joyce, Mark St. Clare and Michael Vanderhoof, participated in the offering. We may call the Notes for prepayment (“Call Option”) if (a) our Common Stock closes at or above $2.00 per share for 20 consecutive days; and (b) our Common Stock has had daily trading volume at or above 100,000 shares for the same 20 consecutive days.Investors shall have 60 days from the date on which we call the Notes to convert the Notes (thereafter we may prepay any outstanding Notes). At any time prior to the maturity date, the holders of the Notes may elect to convert all or part of the unpaid principal amount of the Notes and any unpaid interest accrued thereon, into shares of our Common Stock. The conversion price will be $1.00 per share of Common Stock, subject to adjustment upon the occurrence of certain capital events.If (a) there is any transaction, or a series of transactions, that results, directly or indirectly, in the transfer of 100% of Auxilio including, without limitation, any sale of stock, sale of assets, sale of membership interests, merger or consolidation, reorganization, recapitalization or restructuring, tender or exchange offer, negotiated purchase orleveraged buyout, and (b) the per share price of our Common Stock in such transaction equals or exceeds $1.00, then the Notes will be automatically converted into our Common Stock. The Note agreement provides the note holders with certain dilution protections.If (a) by July 29, 2012, we complete an additional round of debt financing with new investors (“New Debt”) and (b) the New Debt contains more favorable interest rate, payment frequency, amortization, conversion price, warrant coverage and registration rights terms to the New Debt holders than the Notes, then the holder of Notes shall have the option to exchange the Notes for an equal principal amount of new notes with the same terms as the New Debt (the “Exchange Feature”).The Exchange Feature does not provide for fixed terms for the associated Warrants or can allow for an adjustment to the conversion rate of the Notes. We allocated the proceeds from the sale of the Notes and Warrants in connection with ASC Topic 470-25.Due to the existence of the Exchange Feature, the Warrants were determined to not be indexed to its own underlying stock and therefore did not qualify for equity classification. Therefore the proceeds allocated to the Warrants were determined to be a derivative liability and were measured at fair value. The conversion rights and the Call Option held by us, or the “Additional Investment Rights”, are embedded derivatives of the host debt contract. The potential variability of the conversion rate and the terms of the Call Option, due to the existence of the Exchange Feature, also caused the Additional Investment Rights to not qualify for equity classification.Under the accounting guidance for multiple embedded derivatives, we combined these rights into one embedded derivative and allocated proceeds from the offering to the bundled derivative. Accordingly, the bundled Additional Investment Rights are accounted for as a derivative liability to be measured at fair value. We allocated $1,427,000 to the convertible Notes payable, $166,000 to the derivative Warrant liability and $257,000 to the derivative Additional Investments Rights liability.The debt discount of $423,000 will be amortized as interest expense over the term of the convertible notes payable.The valuation methodologies for the fair values of the Derivative Warrant Liability and the Derivative Additional Investment Rights Liability are described in Note 8 below. Interest charges associated with the convertible notes payable, including amortization of the discounts and loan acquisition costs totaled $94,177 for the three month ended March 31, 2012. We also agreed to pay Cambria Capital, LLC a placement fee of $149,850 in sales commissions, reimburse for costs associated with the placement of the Units and to issue a warrant to purchase up to 199,800 shares of Common Stock exercisable at a price of $1.50 per share.Cambria Capital, LLC is an affiliate of Michael Vanderhoof, a member of the Board. The engagement of Cambria Capital, LLC, the payment of the placement fee and the issuance of the warrant to Cambria Capital, LLC were approved by a majority of the disinterested members of the Board. We additionally granted piggyback registration rights to Cambria Capital, LLC that are the same as those afforded to the investors in the offering. 8.DERIVATIVE LIABILITIES Our derivative liability instruments were measured at fair value using the Black-Scholes model. We evaluated the use of other valuation models and determined that given the fact pattern these methods were not anticipated to be materially different from the amounts calculated using the Black-Scholes model.This determination was based on management’s belief that the likelihood of another round of financing prior to the expiration of the Exchange Feature is remote, and another round of financing with terms more favorable to new investors is even more remote.If another round of financing were to occur, we believe that our need for an additional round of financing by July 2012 would most likely be driven by significant growth in our business.This growth would likely result in more favorable terms to us, thus rendering the instruments subject to the Exchange Feature with nominal value.As a result, we believe that the Black-Scholes model was an appropriate method for valuing the warrants and additional investment rights subject to the Exchange Feature. 11 Table of Contents Derivative Warrant Liability We have warrants outstanding that were issued in connection with the convertible notes payable financing that have potentially variable terms that could allow for the reduction in the exercise price of the warrants in the event that, prior to July 29, 2012, we complete an additional round of debt financing with new investors that calls for better economic terms. We accounted for these warrants in accordance with FASB ASC Topic 815. We recognize all of our warrants subject to the Exchange Feature as a derivative liability in our consolidated balance sheet.The derivative liability is revalued at each reporting period and changes in fair value are recognized currently in the consolidated statements of operations.The initial recognition and subsequent changes in fair value of the derivative liability have no effect on our cash flows. The revaluation of these warrants at the end of the reporting period resulted in the recognition of a $103,000 charge within our consolidated statements of operations for the three months ended March 31, 2012, under the caption “Change in fair value of derivative liabilities”.The fair value of these warrants at March 31, 2012 was $229,000, which is reported on the consolidated balance sheet under the caption “Derivative Warrant Liability”. Fair Value Assumptions Used in Accounting for Derivative Warrant Liability We have determined our derivative warrant liability to be a Level 3 fair value measurement.The fair value as of December, 2011 and March 31, 2012 required the data inputs listed in the table below: December 31, 2011 March 31, 2012 Exercise price $ $ Term (years) Risk-free interest rate 0.83% 1.04% Estimated volatility 79% 76% Dividend rate -0- -0- Stock price $ $ Derivative Additional Investment Rights Liability We have Additional Investment Rights outstanding with terms that could allow for more beneficial consideration to the note holders in the event that, prior to July 29, 2012, we complete an additional round of debt financing with new investors that calls for better economic terms. We accounted for these Additional Investment Rights in accordance with FASB ASC Topic 815. We recognize all of our Additional Investment Rights subject to the Exchange Feature as derivative liabilities in our consolidated balance sheet.The derivative liability is revalued at each reporting period and changes in fair value are recognized in the consolidated statements of operations.The initial recognition and subsequent changes in fair value of the derivative Additional Investment Rights liability have no effect on our cash flows. The revaluation of the Additional Investment Rights at each reporting period resulted in the recognition of a $187,000 charge within our consolidated statements of operations for the three months ended March 31, 2012, under the caption “Change in fair value of derivative liabilities”.The fair value of the Additional Investments Rights at March 31, 2012 was $422,000, which is reported on the consolidated balance sheet under the caption “Derivative Additional Investment Rights Liability”. 12 Table of Contents Fair Value Assumptions Used in Accounting for Derivative Additional Investment Rights Liability We have determined that our derivative additional investment rights liability to be a Level 3 fair value measurement.The fair value as of December 31, 2011and March 31, 2012 required the data inputs listed in the table below: December 31, 2011 March 31, 2012 Conversion price (range) $
